Citation Nr: 0837938	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.   He had no combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  Specifically, he alleges six stressors: (1) he was 
parachuting at jump school in December 1966 when his friend's 
parachute failed to open, presumably resulting in his death; 
(2) his entire company was killed in Vietnam while he was 
left behind in the United States; (3) he was sent to Detroit, 
Michigan, with the 82nd Airborne to quell race riots in 1967, 
where he allegedly shot one looter; (4) he was sent to 
Washington, D.C, with the 82nd Airborne to quell race riots 
in 1968, where he believes he shot and killed one looter 
while injuring two others; (5) he worked in a mock Vietnamese 
village while training at Fort Bragg, North Carolina, which 
made him feel as if he was really in Vietnam; and (6) he 
eventually became a drill instructor at Fort Bragg and was 
accidentally shot at by soldiers and nearly killed by hand 
grenades on two occasions.  

In addition, in a letter dated in September 2004, the VA 
Board-certified psychiatrist who had been treating the 
veteran for PTSD since February 2000 stated that he suffered 
from nightmares, flashbacks, insomnia, depression, and 
intrusive thoughts about his stateside Vietnam-era 
experiences.  

Although the veteran has been diagnosed with PTSD, his 
diagnosis is based on his reported uncorroborated history of 
non-combat stressors.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and must be based either on 
a claim or account of events during demonstrated combat, or 
on verified stressors.    

After a review of the record, the Board finds that further 
efforts must be undertaken in order to satisfy VA's duty to 
assist the veteran under the VCAA.  The Board recognizes that 
there is no evidence in the service treatment records 
supporting his claim that he was accidentally shot at and 
nearly killed by a hand grenade on two occasions while 
serving as a drill instructor at Fort Bragg.  Moreover, 
"near-misses" generally do not support a claim for service 
connection.

Furthermore, the information concerning his experiences with 
the 82nd Airborne in Detroit and Washington is not specific 
enough to verify with the U.S. Army & Joint Services Records 
Research Center (JSRRC).  Similarly, the information 
concerning his experience working in a mock Vietnam village 
at Fort Bragg is not the type of information which would be 
maintained in unit history records available from JSRRC.  

However, the Board finds that the veteran's alleged stressor 
involving the death of his friend during jump training is 
capable of verification.  He provided a specific time and 
location of the event, as well as the name of the friend 
involved.  Furthermore, his service records confirm that he 
earned a Parachute Badge.  Therefore, the RO should attempt 
to verify this event with the JSRRC. 

To the extent that the stressor is verified then an 
examination would be necessary in order to determine if the 
veteran has a valid diagnosis of PTSD that conforms to the 
DSM-IV criteria.  

It is important to note that such diagnosis alone would not 
enable a grant of service connection for PTSD.  Rather, an 
award would only be appropriate if such valid diagnosis was 
expressly related to a verified stressor.  For this reason, 
the examination should follow the efforts at verifying a 
stressor.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should request the veteran to 
provide a comprehensive, detailed 
statement of any further information he is 
able to recall regarding the occurrence of 
claimed stressors, including dates, 
locations, and identification of the unit 
he was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred. 

He should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressors and that, absent 
specificity, an adequate search for 
verifying information cannot be conducted.

2. A summary of the veteran's stressor 
statements should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 22315-
3802.  

For the purposes of this appeal, the 
veteran alleges that his friend Richard 
Payne died in December 1966 when his 
parachute malfunctioned during jump 
training.  According to the veteran's 
service records, he was stationed at Fort 
Gordon, Georgia, during the relevant time 
period.  

Along with such summary, a copy of the 
veteran's DD 214, and all relevant service 
information should be sent, and the JSRRC 
should be requested to attempt to verify 
his claims of stressful event(s).

3. Regardless of whether the veteran 
submits any additional evidence with 
respect to his alleged in-service 
stressors, the RO should prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been verified, 
state this in the report.  This report is 
then to be added to the claims folder.

4.  If and only if a stressor event is 
verified, then a VA examination should be 
scheduled.  The VA examiner should state 
whether the veteran has a diagnosis of 
PTSD that conforms to the American 
Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (1994) based on an in-
service stressor.  

The VA examiner should provide an opinion 
as to whether it is at least as likely 
than not that any current diagnosis is 
causally related to any reported in-
service stressor.  

The examiner is to presume that all of the 
claimed stressors occurred as reported.  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such the 
examination, and the examiner must 
indicate that such review occurred.  

5.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent statement of 
the case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




